In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00074-CR



        JOSEPH GLYNN SANDERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 7th District Court
                 Smith County, Texas
             Trial Court No. 007-1409-18




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER
            Appellant Joseph Glynn Sanders was convicted of possession of a controlled substance

and, after enhancement, was sentenced to life imprisonment. Sanders has appealed from that

conviction and the resulting sentence. On May 21, 2019, Sanders’ court-appointed appellate

counsel, Austin Reeve Jackson, filed an Anders 1 brief, and on June 6, 2019, Sanders filed a pro se

motion for access to the appellate record for purposes of preparing a response to his counsel’s

Anders brief. Under Kelly v. State, 2 we are required to enter an order specifying the procedure to

be followed to ensure Sanders’ access to the record.

            Jackson advised this Court that on June 11, 2019, he mailed a complete paper copy of the

appellate record to Sanders. On that same date, this Court mailed a copy of the digitally recorded

exhibit contained in the appellate record to Sanders care of Ms. Foley in the law library at the

Estelle Unit in Huntsville, Texas. Allowing fifteen days for the record to be delivered to Sanders

and giving Sanders thirty days to prepare his pro se response, we hereby set July 26, 2019, as the

deadline for Sanders to file his pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT



DATE:               June 11, 2019




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2